Title: Tobias Lear to John Churchman, 10 September 1791
From: Lear, Tobias
To: Churchman, John



Sir,
Philadelphia Septr 10th 1791

I received your letter with its enclosure last evening, and agreeably to your request submitted them to the inspection of the President of the United States.
There has ⟨been⟩ no other letter for you passed through the Presidents hands, except the one which you mention to have received.
The manuscripts, pamphlets & Charts which accompany this, were received by the President some weeks ago, by a vessel from Hamburg—and as they treat of the subject of your Variation Chart &ca—I send them to you by the Presidents order—and wishing you such success in your pursuit as may render it useful to Mankind & beneficial to yourself—I am, with due respect Yr most Obedt Servt

Tobias Lear.

